DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1, 4-5, 7-21 are pending. 
Claims 2-3, 6 are cancelled. 
Claims 1, 4-5, 7-21 are rejected. 

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2011/0316329), in view of Fujinori et al. (JP 2007/196968), as evidenced by Rousseau et al. (US 2015/0323049).
Regarding claim 1, Nishino discloses an actuator for automotive applications, comprising: a main body (fig. 1 shows an unlabeled housing to which the components are attached) that houses a motor (20), a transmission (21, 25), and a control shaft (40), wherein the control shaft (40) is kinematically connected (fig. 1 shows the claimed arrangement, insomuch as motor 20 drives piston 40 through speed-reduction 21 and ball-screw 25) to said motor (20) by said transmission (21, 25), wherein the control shaft (40) extends from a first transmission end (28), connected to (the scope of the phrase “connected to” includes both “direct” and “indirect” connection) the transmission (21, 25), to a second operating end (i.e., the portion of 40 farthest from 28) operatively connected to a user device (either end of the piston 40 is “operatively connected” to multiple elements through fluid chamber 42, such as a brake pedal 100, cylinder, piston, brake pad), wherein the control shaft (40) is controlled (e.g., para. 33) in a reciprocating linear movement in an axial direction (fig. 1 shows the axial direction as the direction parallel to the longitudinal axis of the ball screw 27) by said transmission (21, 25) which transforms a rotation movement along a drive axis of the motor (20) into a translation movement of the control shaft (40) along said axial direction (para. 35), wherein the motor (20) and the control shaft (40) are oriented (e.g., as shown in fig. 1) so that the drive axis (axis of 20) and the axial direction (longitudinal axis of 27) are perpendicular or parallel (fig. 1 shows the claimed arrangement, where the drive axis of motor 20 is parallel to the longitudinal axis of ball screw 27) and spaced apart from each other (fig. 1 shows the claimed arrangement, where the drive axis of motor 20 is spaced apart from the longitudinal axis of ball screw 27), wherein the transmission (21, 25) has a coupling including a screw (27) and a nut (26), wherein the nut (26) is moved in rotation (para. 35) by the motor (20) and the screw (27) is applied to (as shown in fig. 1) the first transmission end (28) so as to be able to move the control shaft (40) relative to the nut (26), wherein the nut (26) is supported by a dual effect bearing (fig. 1 shows an unlabeled double-row bearing between the nut 26 and the unlabeled housing).  
Nishino is silent regarding the dual effect bearing providing support for axial loads, parallel to said axial direction, and radial loads, perpendicular to the axial direction and incident thereto; and wherein said bearing is mounted by interference and/or co-molded on the main body.  
Fujinori shows, in figure 5, a double-row angular ball bearing 34 with an outer ring 34a and an inner ring 34b, that can receive an axial load and a radial load from both directions translated page 8, second paragraph), where the inner ring 34b is attached by press-fitting (translated page 8, fifth paragraph). Further, the disclosure of Rousseau (e.g., para. 74) evidences to one of ordinary skill in the art that using an interference fit (i.e., press-fit) for a bearing provides the benefit of reducing or removing any play between the bearing and the support. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Fujinori in combination with the structure disclosed by Nishino, in order to allow the system to receive axial and radial loads simultaneously with the expected advantage of reducing or removing any play between the bearing and the support. 
The following claims are mapped to the disclosure of Nishino unless otherwise noted.
Regarding claim 4, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the nut (26) is integrated in (the scope of the phrasing “integrated” includes the arrangement of fig. 1, insomuch as multiple individual parts are shown assembled into a collective) a ring of the bearing (fig. 1 shows the unlabeled double-row bearing, with the inner ring closest to nut 26).  
Regarding claim 5, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the inner ring of the bearing (fig. 1 shows the unlabeled double-row bearing, with the inner ring closest to nut 26) includes the nut (fig. 1 shows nut 26 connected to inner ring of the double-row bearing).  
Regarding claim 7, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein a slewing ring or external ring (34a, Fujinori) of said bearing (fig. 1 of Nishino shows the unlabeled double-row bearing) is mounted by interference (Fujinori’s external ring 34a is mounted by interference fit by translated page 8, fifth paragraph) and/or co-molded on the main body.  
Regarding claim 8, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the movement of the screw and the nut (26, 27) is reversible (spur gears shown in fig. 1 can be driven in either direction).  
Regarding claim 9, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, further including at least one elastic member (fig. 1 shows both the spring 29 and the unlabeled spring within master cylinder 9) in order to overcome the frictions between the screw and the nut screw (the shown arrangement is capable of performing the recited function in accordance with MPEP 2114).
Regarding claim 10, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 9, wherein said at least one elastic member (fig. 1 shows both the spring 29 and the unlabeled spring within master cylinder 9) is arranged at (the scope of the term “at” includes “near”) the second operating end (e.g., the end of 40 farthest from 28) of the control shaft (40). 
Regarding claim 11, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the main body (fig. 1 shows an unlabeled housing to which the components are attached) includes a seat (internal of housing) suitable to house at least partially the first transmission end (28) in a retraction movement of the control shaft (40) inside the main body (the structure of figure 1 is capable of performing the functional limitation, as claimed, in accordance with MPEP 2114, at least insomuch as the components are shown internal to the housing).  
Regarding claim 12, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 11, wherein said seat (internal of housing) is contained at least partially inside (fig. 1 shows the internal portion of the housing interior to pulley 23, e.g. in the area of piston 40) a toothed wheel or pulley (23) of the transmission (21, 25) driven by the motor (20).  
Regarding claim 13, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the control shaft (40), on the side of the second operating end (e.g., the portion of 40 farthest from 28), is supported by a bushing (the round hole of the housing that the piston 40 reciprocates within is considered to meet the limitation).  
Regarding claim 14, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the control shaft (40) is directly supported by the main body (fig. 1 shows the claimed arrangement, at least in the area where the housing is shown supporting piston 40).  
Regarding claim 15, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the dual effect bearing (Fujinori’s bearing, as combined) of the control shaft (40) is disposed on the main body (fig. 1 shows the claimed arrangement).  
Regarding claim 16, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein the control shaft (40) comprises two abutments made integral with one another by welding, or by crimping and similar mechanical connection (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps, at least insomuch as the piston 40 is shown in figure 1 as integral).  
Regarding claim 21, the combination of Nishino and Fujinori suggests the actuator as set forth in claim 1, wherein an axial position sensor (displacement sensor, para. 28) of the control shaft (40) is provided, wherein said axial position sensor is associated with (the scope of the phrase “associated with” includes the structure shown in fig. 1, where all of the elements are associated by nature of being part of the invention) a cover of the main body, wherein the axial position sensor is axially facing the first transmission end of the control shaft (fig. 1). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2011/0316329), Fujinori et al. (JP 2007/196968), and Rousseau et al. (US 2015/0323049), in view of Kondo (US 2004/0036364).
Regarding claims 17-20, the combination of Nishino and Fujinori suggests the actuator as set forth in the respective claims, but does not disclose wherein the control shaft is equipped with an anti-rotation member that prevents the control shaft from rotating around said axial direction; wherein said anti-rotation member comprises a plug coupled with clearance with a groove made on the control shaft; wherein said groove is sized to constitute the maximum drive stroke of the control shaft, wherein the maximum drive stroke is defined as the distance between opposite axial ends of said groove; wherein the anti-rotation member comprises a portion of a drive shaft with a non-axial symmetric geometry associated with a stop, and wherein the stop is fixed with respect to the control shaft.  
Kondo teaches a control shaft (6B) is equipped with an anti-rotation member (6C, 7) that prevents the control shaft from rotating around said axial direction (paras. 14-17); wherein said anti-rotation member (6C, 7) comprise a plug (7) coupled with clearance (para. 15) with a groove (6C) made on the control shaft (6B); wherein said groove (6C) is sized to constitute the maximum drive stroke of the control shaft, wherein the maximum drive stroke is defined as the distance between opposite axial ends of said groove (para. 18); wherein the anti-rotation member (6C, 7) comprises a portion of a drive shaft (6A) with a non-axial symmetrical geometry associated with fig. 1 shows groove 6C, with symmetry about the axis perpendicular to the longitudinal axis), and wherein the stop is fixed with respect to the control shaft (para. 14). 
Further, the disclosure of Kondo evidences that such rotation inhibiting means achieved by the slit groove and guide pin arrangement provides for maintaining accuracy of the manufacturing of the slit groove and the guide pin, whereby it is possible to largely improve a response and controllability of the slider (para. 9). Therefore, one of ordinary skill in the art prior to the time of effective filing would have been motivated to use the teachings of Kondo to improve upon the structure disclosed by Nishino, for the benefit of using an anti-rotation mechanism that can be manufactured accurately and that can improve the response and controllability of the system. 

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant has argued that the “references bear little relationship, not only with respect to the present invention, but with respect to each other” (Remarks, page 9, second paragraph); and that the rejection of the claims over the prior art of record “constitutes an improper application of hindsight” and/or that there “is no teaching, suggestion, or motivation to combine the references of record” (Remarks, page 8, second paragraph); and that “the reasons why one having ordinary skill in the art would have been motivated to select these references and, once selected, combine them” has not been explained (Remarks, page 10, last paragraph). This is not persuasive. 
By MPEP 2141.01(a)(I), “[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” [emphasis added]. The field of endeavor of the claimed invention (i.e., “actuators for automotive applications”, Claim 1, line 1) encompasses both the prior art of Nishino and Fujinori; and the prior art of Rosseau is evidence of what would have been common and known to one of ordinary skill in the mechanical arts at the time of the invention. 
One of ordinary skill in the art viewing Nishino’s figure 1 would readily see that the unlabeled-bearing will experience both radial and axial forces, as the figure shows both a tensioned pulley-drive system and spring-loaded movable member 28. One of ordinary skill would recognize that if Nishino’s bearing is unsuited for handling both axial and radial loads, then either the torque induced by the tensioned pulley and/or the load imparted by the movable member will cause premature wear. 
The disclosure of Fujinori teaches the known arrangement of a tensioned pulley system (22, 23, 24) coupled to a double-row angular bearing (42) that can receive an axial load and a radial load from both directions simultaneously. As one of ordinary skill in the automotive arts is expected to be familiar with known bearings and to be able to substitute such known bearings when motivated, it would have been obvious to replace the shown double-bearings of Nishino with the double-row angular ball bearings of Fujinori, in order to allow the system to receive axial and radial loads simultaneously, e.g. to prevent premature wear of the bearing in Nishino’s system. 
Therefore, the combination of record does not rely on Applicant’s disclosure for hindsight reasoning; but rather, the combination of record relies upon the explicit teachings/suggestions/motivations of the prior art and the common knowledge of one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658